DETAILED ACTION
	This application has been examined. Claims 1-12 are pending.
In order to facilitate communication with the Examiner and expedite the prosecution of the instant application the Applicant is requested to submit written authorization to authorize the USPTO to communicate via electronic mail.  The written authorization must be compliant with the language from MPEP § 502.03.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	  	This application claims benefits of priority from Provisional Application 62/778897 filed December 13, 2018.
 
	The effective date of the claims described in this application is December 13, 2018.

Information Disclosure Statement


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Chitalia (USPGPUB 2020/0007405) further in view of Behrendt (USPGPUB 2013/0283088).
In regard to Claim 1 
 	Chitalia Paragraph 108 disclosed wherein policy agent 206 may monitor data plane usage metrics for a network device 152 or a subset of forwarding units 56 of a network device 152. For example, network device 152 may push measurements for data plane usage metrics to agent 206. Agent 206 may receive the measurements for the data plane usage metrics periodically. Policy agent 206 may compare the measurements for the data plane usage metrics to a threshold (e.g., static or dynamic threshold) in a manner similar to policy agent 205.
 	Chitalia disclosed (re. Claim 1) a communication system configured to operate in a network cloud, the system comprising a plurality of physical network elements  policy agent 205 is configured to monitor control plane usage metrics that relate to or describe usage of resources shared internal to processor 240 by each of processes 151 executing on processor cores 243 within multi-core processor 240 of server 160.) and a server configured to operate as a cloud orchestrator (Chitalia- Paragraph 36, orchestration engine 130 may create a virtual network for a tenant within data center 110 , Paragraph 7, policy controller may determine whether the performance or resource utilization satisfies a threshold, which may indicate whether the control plane servers and/or network device forwarding resources associated with one or more virtual nodes are performing adequately ) which receives information related to key performance indicators (KPIs) (Chitalia-Paragraph 52, monitored metrics, that one or more values exceed a threshold set by or more policies 202 received from policy controller 201.) collected from said plurality of physical network elements,  (Chitalia-Paragraph 108,Policy agent 206 may compare the measurements for the data plane usage metrics to a threshold (e.g., static or dynamic threshold) in a manner similar to policy agent 205.)

 	and determines whether an action that relates to a respective physical network element needs to be executed,(Chitalia-Paragraph 9, policy controller and/or agents may enable the policy controller to alter the distribution of computing resources (e.g., increasing a number of virtual machines associated with a virtual node's control plane) to improve performance of the virtual node within a network device.)  based on a) one or more threshold values stored at said cloud orchestrator monitored metrics, that one or more values exceed a threshold set by or more policies 202 received from policy controller 201.)  and b) the information collected from the plurality of physical network elements.( (Chitalia-Paragraph 108,Policy agent 206 may compare the measurements for the data plane usage metrics to a threshold (e.g., static or dynamic threshold) in a manner similar to policy agent 205.)
 	While Chitalia substantially disclosed the claimed invention Chitalia does not disclose (re. Claim 1) determining a pre-defined action that relates to a respective physical network element needs to be executed.
  	Behrendt Paragraph 14 disclosed fault recovery or incident handling based on a selected predefined set of policies, which may be defined by a provider based on a service level agreement or predefined by the provider based on provider internal decisions, using the determined interdependencies.
	Behrendt disclosed (re. Claim 1) determining a pre-defined action that relates to a respective physical network element needs to be executed.( Behrendt-Paragraph 4, identifies one incident handling action from the set of incident handling actions to be executed based on a set of impact indicators associated with the set of incident handling rules, Paragraph 14,fault recovery or incident handling based on a selected predefined set of policies, which may be defined by a provider based on a service level agreement or predefined by the provider based on provider internal decisions, using the determined interdependencies.)


In regard to Claim 6
 	Claim 6 (re. method) recites substantially similar limitations as Claim 1.  Claim 6 is rejected on the same basis as Claim 1.
In regard to Claim 12 
 	Claim 12 (re. non-transitory computer readable storage) recites substantially similar limitations as Claim 1.  Claim 12 is rejected on the same basis as Claim 1.
In regard to Claim 2,7
 	Chitalia-Behrendt disclosed (re. Claim 2,7) wherein said cloud orchestrator is further configured to trigger a configuration change (Chitalia-Paragraph 42, Policy controller 201 may analyze the data received from policy agents 205, 206, and based on the analysis, instruct, or cause one or more policy agents 205, 206 to perform one or more actions to modify the operation of the server or network device associated with a policy agent.  )  at at least one of said plurality of physical network elements in response to determining that one or more threshold values have monitored metrics, that one or more values exceed a threshold set by or more policies 202 received from policy controller 201.)  

In regard to Claim 3,8
 	Chitalia-Behrendt disclosed (re. Claim 3,8) wherein said cloud orchestrator is operative to configure a communication channel for  (Chitalia-Paragraph 90, agent 206 receives data identifying the network device 152 and/or forwarding units 56 corresponding to the data plane usage metrics.) conveying messages exchanged between network elements that are members of said cluster,( Chitalia-Paragraph 106, clusters of servers 160 or virtual machines 148 ) and/or between network elements that are members of said cluster and the cloud orchestrator.

In regard to Claim 4,9
 	Chitalia-Behrendt disclosed (re. Claim 4,9)  wherein said messages comprise at least one type of messages being a member of a group that consists of: keepalive messages, (Chitalia-Paragraph 74, exchange periodic keepalive messages (or “hello” messages) via links 61) configuration commands forwarded from said cloud orchestrator to modules installed at
network elements, messages that are sent every pre-determined time interval to said cloud orchestrator and comprise information that relate to at least one of: current telemetry, statistics, events and KPIs.(Chitalia-Paragraph 81, agent 205 may poll the corresponding control plane server 160 to receive usage metrics ) 
In regard to Claim 5,10
 	Chitalia-Behrendt disclosed (re. Claim 5,10)  wherein said cloud orchestrator is configured to ensure that a plurality of physical network elements operate as a single virtual routing entity. (Chitalia-Paragraph 106, clusters of servers 160 or virtual machines 148 )
In regard to Claim 11
 	Chitalia-Behrendt disclosed (re. Claim 11) monitoring at least one network element and KPIs associated therewith at pre-defined steady rate, (Chitalia-Paragraph 54, network devices 152 may periodically “push” data plane usage metrics to data plane proxy server 162 (e.g., once every two seconds, once every 30 seconds, once every minute, ) and upon detecting that a malfunction is about to be associated with said network element, determining time period during which relevant KPIs will be sampled at higher rate than the steady rate applied prior to making said determination.(Chitalia-Paragraph 262, assessment of metrics or conditions that may trigger an alarm may be implemented locally at each of servers 126 (e.g., by policy agents 205, 206). By performing such assessments locally, performance metrics associated with the assessment can be accessed at a higher frequency, ) 
 
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GREG C BENGZON/           Primary Examiner, Art Unit 2444